Citation Nr: 1744309	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  11-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Army from October 1967 to October 1973 and July 1974 to December 1974, to include service in Vietnam, as evidenced by his receipt of the Vietnam Service Medal and the Vietnam Combat Medal.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded these issues in February 2017 for additional evidentiary development.  The Board determined that the initial denial of the Veteran's claim of entitlement to service connection for a low back disability in June 1986 may not have become final.  The Board remanded with instructions to the RO to make a determination regarding the status of the June 1986 rating decision, and readjudicate as necessary.  The Board also remanded in order to obtain a complete copy of the Veteran's service treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary to properly adjudicate the issues on appeal.

The Veteran's representative indicated in a September 2017 Appellate Brief that the RO had not obtained the Veteran's full service treatment records.  While additional records were associated with the claims file after the previous remand, there is an indication from the record that additional records may be outstanding.  The Veteran stated in June 1984 that he was hospitalized after falling from a helicopter in Vietnam.  The record does not indicate that the RO sought hospital records, and a negative finding was not associated with the file.  Additionally, the RO did not issue a determination regarding the finality of the June 1986 rating decision, as instructed in the February 2017 Board remand.  In fact, neither issue on appeal was readjudicated by the RO prior to returning the case to the Board.  Accordingly, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.).

Furthermore, the June 2015 VA examination report regarding the Veteran's hemorrhoids does not provide a sufficient rationale for adjudication.  As additional service treatment records were associated with the claims file after this examination, the examiner's opinion was formed based upon an incomplete record.  Additionally, the examiner opined that the Veteran's hemorrhoids were less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner stated that the Veteran's hemorrhoids were noted in his entrance examination, and that "no hemorrhoids [were] visible not palpable on examination of the rectum."  The examiner does not support this conclusion with a sufficiently detailed rationale.  As such, a new examination is warranted prior to resolution of the issue on appeal.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, and afford them the opportunity to identify service treatment records still missing from the claims file.  Additionally, afford the Veteran and his representative the opportunity to identify any and all outstanding private treatment records regarding the issues on appeal.

2.  Attempt to obtain, through all indicated and appropriate sources, the remainder of the Veteran's outstanding service treatment records, to include any and all hospitalization and treatment reports from his service in Vietnam.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the Veteran must be notified.

3.  Make all reasonable efforts to obtain all identified medical and/or treatment records related to the Veteran's low back disability and hemorrhoids not already associated with the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

4.  Once the aforementioned development is complete, determine whether the June 1986 rating decision that denied service connection for a low back disability is final based upon review of the procedural history, as well as whether readjudication of the original claim is warranted under 38 C.F.R. § 3.156(c).  The RO should also consider whether any additional development is required.  Any determination made on this issue by the RO must be associated with the claims file, and a copy must be sent to the Veteran and his representative.  

5.  Once the development in instructions 1-3 is complete, schedule a new VA examination to assess the Veteran's hemorrhoids.  The examiner must review the entire claims file prior to the examination, with particular attention to the service treatment records recently associated with the file.  All testing and/or procedures deemed necessary must be performed in conjunction with the examination.  The examiner must opine as to the following:

(a) Is there clear and unmistakable evidence that the Veteran's hemorrhoids pre-existed any of his periods of active duty service? 

(b) Then, if there is clear and unmistakable evidence that the hemorrhoids pre-existed any period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hemorrhoids did not undergo an increase in the underlying pathology during that service? 

If there was an increase in the severity of the Veteran's hemorrhoids, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the condition. 

If aggravation beyond the natural progress of the condition is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hemorrhoids found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to active duty service.

(c) If there is no clear and unmistakable evidence that hemorrhoids pre-existed any period of the Veteran's active duty service, then the examiner is asked whether it is at least as likely as not that the condition had its onset in, or is directly related to, his active duty service and, if so, describe in detail the symptoms of such? 

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

6.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

